DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5-6, 9-12, 14 and 20 (Currently Amended)
Claims 21-26 (New)
Claims 7, 13 and 15-18 (Original)
Claims 1-4, 8 and 19 (Canceled)

Claim Objection
Claim 5 is objected to because of the following informalities:
Claim 5, line 1, the recitation “computer” should be -- a computer
Claim 5, line 5, the recitation “a first drone” should be -- the first drone

Response to Arguments
Applicant's amendments and arguments, filed on 05/23/2022, have been fully considered but the Application is not in condition for allowance because further search has necessitated the new grounds of rejection presented in this office action.
 Accordingly, THIS ACTION IS MADE NON-FINAL.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 14 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of U.S. Patent 11271420. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 14 and 21 of the current application would have been obvious over, by claims 8 and 13 of U.S. Patent 1127420, in view of Paczan (U.S. 2016/0378108).

16/603310
U.S. 11271420
Claim 5: A system comprising, a computer for a first drone, the computer including a processor and a memory, the memory storing instructions              executable by the processor such that the computer is programmed to actuate a robotic arm supported by the first drone to establish an electrical connection between the first drone and a second drone, and then provide a jump start to a vehicle. 

Claim 8: A computer, comprising programing to: to actuate first and second electrically conductive end effectors mounted to an aerial drone to grip first and second jump start charge points of a vehicle; and apply a load voltage to the vehicle via the first and second electrically conductive end effectors.
Claim 14: A method comprising: actuating a plurality of drones to first establish one or more electrical connections therebetween and then to provide a jump start to a vehicle, including actuating a robotic arm supported by a first drone of the plurality of drones to connect the first drone with a second drone of the plurality of drones.

Claim 13: A method comprising: actuating first and second electrically conductive end effectors mounted to an aerial drone to grip first and second jump start charge points of a vehicle; and applying a load voltage to the vehicle via the first and second electrically conductive end effectors.
Claim 21: A system, comprising: a plurality of drones, each including respective robotics arms; a first drone computer included in a first drone of the plurality of drones, the first drone computer including a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed to actuate a robotic arm supported by the first drone to establish an electrical connection between a first drone and a second drone included in the plurality of drones, and then provide a jump start to a vehicle.

Claim 8: A computer, comprising programing to: to actuate first and second electrically conductive end effectors mounted to an aerial drone to grip first and second jump start charge points of a vehicle; and apply a load voltage to the vehicle via the first and second electrically conductive end effectors.


As shown above, claims 8 and 13 of U.S. Patent 11271420 teaches all elements of claims 5, 14 and 21, except the use of two drones and robotic arm for electrical connection between two drones.
However, Paczan (U.S. 2016/0378108) teaches a system comprising, a computer (110, Fig. 14; [0084]) ([0065] [0064], last 4 lines) programmed to: actuate a plurality of drones ([0031] [0028], last 6 lines; abstract, lines 1-3) to establish one or more electrical connections therebetween via robotic arm(s) (equivalent to 122, Fig. 1; [0031]; [0028], lines 3-4, 12-15, 18-20). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the use of two drones and robotic arm for electrical connection between the two drones of Paczan into U.S. Patent 11271420, in order to combine and provide more charging power (charging voltage and/or current) for vehicle jump start by drone disclosed by U.S. Patent 11271420.

Allowable Subject Matter
Note: Following a timely filed terminal disclaimer and correction of claim 5 objection as stated above, claims 5-7, 9-18 and 20-26 are allowed. 
Regarding claim 5, the prior art does/do not suggest or teach, among other claimed allowable features, “actuate a robotic arm supported by the first drone to establish an electrical connection between a first drone and a second drone, and then provide a jump start to a vehicle.”, in combination with all other elements recited in claim 5.
Claims 6-7, 9-13 and 22 are also allowed as they further limit allowed claim 5.
Regarding claim 14, the prior art does/do not suggest or teach, among other claimed allowable features, “establish one or more electrical connections therebetween and then to provide a jump start to a vehicle, including actuating a robotic arm supported by a first drone of the plurality of drones to connect the first drone with a second drone of the plurality of drones.”, in combination with all other elements recited in claim 14.
Claims 15-18 and 20 are also allowed as they further limit allowed claim 14.
Regarding claim 21, the prior art does/do not suggest or teach, among other claimed allowable features, “actuate a robotic arm supported by the first drone to establish an electrical connection between a first drone and a second drone included in the plurality of drones, and then provide a jump start to a vehicle.”, in combination with all other elements recited in claim 21.
Claims 23-26 are also allowed as they further limit allowed claim 21.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2007/0190369, and DE10 2014 213 023 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 12, 2022